NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 06a0819n.06
                             Filed: November 7, 2006

                                             No. 06-5269

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


TERRY GREATHOUSE,                )
                                 )
     Plaintiff-Appellant,        )
                                 )
v.                               )                     ON APPEAL FROM THE UNITED
                                 )                     STATES DISTRICT COURT FOR THE
JOSEPH W. WESTFALL, SECRETARY OF )                     WESTERN DISTRICT OF KENTUCKY
THE ARMY,                        )
                                 )
     Defendant-Appellee.         )


          Before: RYAN, BATCHELDER and SUTTON, Circuit Judges.


          SUTTON, Circuit Judge. Terry Greathouse challenges the district court’s decision, rejecting

his disability-discrimination, constructive-discharge and retaliation claims as a matter of law.

Because Greathouse has failed to raise a genuine issue of material fact as to any of these claims, we

affirm.


                                                  I.


          In 1979, Terry Greathouse started his career with the U.S. Army Corps of Engineers as a

laborer. Three years later, he took a position as a lock-and-dam operator at the Cannelton Locks and

Dam, near Cannelton, Indiana. The dam operates 24 hours a day with a staff of 15 to 21 people

divided between 3 daily shifts. In 1995, Greathouse and a Cannelton coworker, Timothy Stewart,
No. 06-5269
Greathouse v. Westfall

developed a personality conflict, which escalated over time. The Corps’ Crisis Intervention Team

investigated, determining that Greathouse and Stewart were both to blame for the problem.


       To give the men time to settle their differences, lockmaster Anthony Davis scheduled

Greathouse and Stewart to work separate shifts for eight weeks. After that, if Greathouse and

Stewart remained unable to work together, Davis stated in a memorandum to Greathouse that he

would “be forced to take action to remove both [men] from [their] respective positions,” because he

could not “operate a high lift lock and dam facility when two of [his] shift employees cannot work

together.” JA 694.


       Shortly after Greathouse received the memorandum, a psychiatrist evaluated him and

diagnosed him with “[a]djustment disorder with mixed emotional features” and panic attacks. JA

1330. The psychiatrist prescribed medications to treat the ailments and recommended that

Greathouse not work with Stewart. In March 1996, Greathouse filed a federal tort claim alleging that

the hostile work environment at Cannelton had caused the illnesses and had forced him to seek

counseling and psychiatric care.


       On April 15, Davis informed Greathouse and Stewart that they had been scheduled to work

the same shift starting on April 30. Stewart agreed to the shift, but Greathouse refused, telling

Davis: “I fear for my safety, [Stewart’s] safety, and the safety of my coworkers.” JA 1340. In

response to Greathouse’s concerns, the Corps offered him a lower-graded position at Markland




                                               -2-
No. 06-5269
Greathouse v. Westfall

Locks and Dam, though one where he would earn the same salary that he had earned at Cannelton.

Greathouse rejected the offer on May 5.


       The following month, the Corps advertised an opening for a lock-and-dam equipment-

mechanic leader at its Green River site. Greathouse was the only person who applied for the job.

The lockmaster in charge of filling the position advertised for the position again in late June and

contacted four Corps employees to find out why they had not applied for the job the first time. Only

Greathouse and Alan Perdue—one of the employees whom the lockmaster had contacted—submitted

applications for the re-advertised position. The lockmaster chose Perdue for the job because he “felt

Mr. Perdue was more qualified.” JA 2101. On July 29, Greathouse lodged an informal EEOC

complaint alleging disability discrimination.


       Concluding that Cannelton could not run properly unless all of its employees could work

together, the lock-and-dam project manager recommended on September 3 that Greathouse be

removed from his position. On October 30, Greathouse filed a formal EEOC complaint about the

agency’s decision not to hire him for the Green River job. After considering the recommendation

that Greathouse be removed from his position, the Corps decided instead to reassign him to a lock-

and-dam-operator position at the McAlpine Lock and Dam in Louisville, Kentucky. Although

Greathouse accepted the new assignment, he turned down the Corps’ offer to move him at its

expense, choosing instead to commute from his home to Louisville, 90 minutes away.




                                                -3-
No. 06-5269
Greathouse v. Westfall

       In January 1997, Greathouse began the process of filing another informal EEOC complaint,

contending that the Corps had discriminated against him on the basis of disability by reassigning him

to McAlpine. He filed the formal EEOC complaint a few months later.


       On March 27, 1997, the Department of Defense Civilian Personnel Management Service

Office (OCI), which had been investigating Greathouse’s Green River complaint, concluded that

Greathouse had failed to establish that he had a cognizable disability.


       At roughly the same time, a doctor evaluated Greathouse and diagnosed him with irritable

bowel syndrome and severe dysthymic disorder. The psychologist also noted that Greathouse

showed “signs of depression, fatigue, agitation, loss of concentration, and anxiety all of which

severely restrict[ed] his ability to maintain himself at his current job.” JA 197.


       On June 25, OCI issued a report regarding Greathouse’s McAlpine complaint, again finding

no evidence of discrimination because Greathouse had failed to establish that he was disabled.

Investigators also concluded that the Corps had provided legitimate nondiscriminatory reasons for

its reassignment decision.


       The EEOC reached similar initial conclusions about the Green River and McAlpine

complaints, finding that the Corps did not discriminate against Greathouse in either instance. The

Department of the Army adopted the EEOC’s recommendations regarding the Green River

complaint on May 12, 1998 and regarding the McAlpine complaint on August 24, 1998. Greathouse

unsuccessfully appealed both decisions to the EEOC.

                                                -4-
No. 06-5269
Greathouse v. Westfall

        In February 1999, Greathouse applied to the Office of Personnel Management for disability

retirement benefits. His application was approved in January 2000.


        One year later, he filed this lawsuit against the Corps, alleging disability discrimination,

constructive discharge and retaliation, all in violation of the Rehabilitation Act of 1973, 29 U.S.C.

§ 791 et seq. The district court granted the Corps’ motion for summary judgment on all three claims.


                                                   II.


        Greathouse contends that the Corps twice discriminated against him on the basis of disability

in violation of the Rehabilitation Act—first, when it overlooked him for the Green River job and,

second, when it reassigned him to McAlpine. We disagree.


        The Rehabilitation Act provides:

                No otherwise qualified individual with a disability . . . shall, solely by
                reason of her or his disability, be excluded from the participation in, be
                denied the benefits of, or be subjected to discrimination under any
                program or activity receiving Federal financial assistance or under any
                program or activity conducted by any Executive agency[.]


29 U.S.C. § 794(a). To bring a claim under the Act, Greathouse must prove that (1) he is an

individual with a disability, (2) he is “otherwise qualified” to participate in the activity in question,

(3) he “is being excluded from participation in, being denied the benefits of, or being subjected to

discrimination . . . solely by reason of his” disability and (4) the program allegedly discriminating




                                                  -5-
No. 06-5269
Greathouse v. Westfall

against him receives federal funding. Doherty v. So. College of Optometry, 862 F.2d 570, 573 (6th

Cir. 1988).


        An “individual with a disability,” the Act says, includes “any person who (i) has a physical

or mental impairment which substantially limits one or more of such person’s major life activities;

(ii) has a record of such an impairment; or (iii) is regarded as having such an impairment.” 29

U.S.C. § 705(20)(B). “Because the standards” for establishing a claim under the Rehabilitation Act

and the Americans with Disabilities Act, including the definition of disability, “are largely the same,

cases construing one statute are instructive in construing the other.” Andrews v. Ohio, 104 F.3d 803,

807 (6th Cir. 1997).


        Greathouse cannot satisfy any of the three options for establishing a cognizable disability.

Listing his disabilities as “sleep apnea, chronic depression, irritable bowel syndrome, judgment

disorder, and panic attacks,” Br. at 2, he asserts that these medical conditions interfere with two

major life activities—his ability to sleep and to work, id. at 16–17. Sleeping and working, it is true,

both constitute major life activities. See Swanson v. Univ. of Cincinnati, 268 F.3d 307, 315–17 (6th

Cir. 2001) (treating sleep as a major life activity); Black v. Roadway Express, Inc., 297 F.3d 445,

449–51 (6th Cir. 2002) (treating work as a major life activity). But Greathouse has not demonstrated

that his ailments “substantially limit” his ability to engage in either activity.


        “[S]ubstantially limits,” the Supreme Court has observed, “creat[es] a demanding standard

for qualifying as disabled.” Toyota Motor Mfg., Ky, Inc. v. Williams, 534 U.S. 184, 197 (2002); see


                                                  -6-
No. 06-5269
Greathouse v. Westfall

Mahon v. Crowell, 295 F.3d 585, 592 (6th Cir. 2002). According to the EEOC regulations, the

phrase means being “[u]nable to perform a major life activity that the average person in the general

population can perform; or [s]ignificantly restricted as to the condition, manner or duration under

which an individual can perform a . . . major life activity as compared to the condition, manner, or

duration under which the average person . . . can perform that . . . activity.” 29 C.F.R.

§§ 1630.2(j)(1)(i)–(ii); see Sutton v. United Airlines, 527 U.S. 471, 480 (1999).


       Under these requirements, an individual must make a significant showing of sleep

impairment before he can show that a substantial limitation exists. See, e.g., Swanson, 268 F.3d at

316 (“While less than five hours sleep is not optimal, it is not significantly restricted in comparison

to the average person in the general population.”); Boerst v. Gen. Mills Operations, Inc., 25 F. App’x

403, 407 (6th Cir. Jan. 15, 2002) (“Getting between two and four hours of sleep a night, while

inconvenient, simply lacks the kind of severity we require of an ailment before we will say that the

ailment qualifies as a substantial limitation.”). No less importantly, the courts consider an

individual’s ability to sleep after accounting for the mitigating effect of any medication prescribed

for the condition. See Sutton, 527 U.S. at 488 (holding that disability determinations must be made

“with reference to corrective measures”).


       Greathouse offers no evidence of the precise impact that his ailments have on his sleep

patterns, and he nowhere explains how his illness significantly restricts the manner or duration of

his sleep as compared to that of the average person. The reports from his physicians variously

generalize that he “has trouble sleeping throughout the night,” JA 1329, that he has “difficulty

                                                 -7-
No. 06-5269
Greathouse v. Westfall

sleeping most nights,” JA 1455, that he has “insomnia,” JA 1459, that he told his doctor “he sleeps

fairly well during the day but every night he cannot sleep if he doesn’t take a pill,” id., and that he

is in a “state of emotional upheaval characterized by . . . sleeplessness,” JA 1454. Greathouse added,

“I have problems with my sleep, [and] I medicate myself to sleep every night.” JA 1104. These

general statements regarding his sleeping problems, without more, cannot sustain a claim that his

ability to sleep has been substantially limited by his ailments. See Toyota Motor Mfg., 534 U.S. at

198 (“It is insufficient for individuals attempting to prove disability status under this test to merely

submit evidence of a medical diagnosis of an impairment.”). And because Greathouse by his own

admission has successfully mitigated his sleep problems through medication, he necessarily cannot

show that this condition amounts to a recognizable disability. See Sutton, 527 U.S. at 488–89.


       Also unconvincing is Greathouse’s claim that his illnesses substantially limit his ability to

work. When working is the major life activity at issue, “‘substantially limits’ requires, at a

minimum, that plaintiff[ ] allege [he is] unable to work in a broad class of jobs.” Sutton, 527 U.S.

at 491; see also 29 C.F.R. § 1630.2(j)(3)(i). Greathouse’s illnesses may have rendered him unable

to perform one job—working as a lock-and-dam operator on the same shift as Timothy Stewart—but

not a broad range of jobs or even a class of jobs. “The inability to perform a single, particular job

does not constitute a substantial limitation in the major life activity of working.” Doren v. Battle

Creek Health Sys., 187 F.3d 595, 597 (6th Cir. 1999).


       Greathouse’s employment record reinforces the conclusion that his ailments have not

substantially limited his ability to work. Since retiring from the Corps, the record shows that

                                                 -8-
No. 06-5269
Greathouse v. Westfall

Greathouse has served as a substitute teacher, an administrator of an industrial training program, a

welder, a car salesman, a glass salesman and a factory helper. Although these positions may not

require the same skill set as his Corps jobs did, “[i]f jobs utilizing an individual’s skills (but perhaps

not his or her unique talents) are available, one is not precluded from a substantial class of jobs.”

Sutton, 527 U.S. at 492; see also Mahon, 295 F.3d at 591 (“To be substantially limited in the major

life activity of working . . . one must be precluded from more than one type of job, a specialized job,

or a particular job of choice. . . . [I]f a host of different types of jobs are available, one is not

precluded from a broad range of jobs.”). Because Greathouse has failed to demonstrate that any of

his medical conditions—alone or in concert—constitutes an impairment that substantially limits his

ability to sleep or work, he does not qualify as an individual with a disability under the first prong

of the Act’s definition.


        Nor does Greathouse qualify as an individual with a disability under the second prong, which

requires a record of an impairment that substantially limits one or more major life activities. MX

Group, Inc. v. City of Covington, 293 F.3d 326, 339 (6th Cir. 2002). None of Greathouse’s illnesses

currently causes substantial impairment to a major life activity, as we have shown, and he has not

supplied any record proving he experienced such an impairment in the past.


        Greathouse’s efforts to satisfy the third prong also fall short. To prove that he is regarded

as disabled, Greathouse must show that either “(1) a covered entity mistakenly believes that [he] has

a physical impairment that substantially limits one or more major life activities, or (2) a covered



                                                  -9-
No. 06-5269
Greathouse v. Westfall

entity mistakenly believes that an actual, nonlimiting impairment substantially limits one or more

major life activities.” Sutton, 527 U.S. at 489; see also Mahon, 295 F.3d at 592.


       Construing the facts in a light most favorable to Greathouse, we have found nothing in the

voluminous record—nor has he pointed to anything in that record—indicating that the Corps

regarded him as disabled. Although two of Greathouse’s superiors knew that he had been suffering

from depression, both say that they did not consider him to be disabled. And the lockmaster who

chose Perdue over Greathouse for the Green River position said that he did not know Greathouse

was depressed and that he had “[n]o knowledge either way” when asked whether he knew that

Greathouse was under a doctor’s care at the time of the hiring decision. JA 2359. That two

supervisors were aware of one or more of Greathouse’s ailments does not lead to the conclusion that

the Corps regarded him as disabled. Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 885 (6th Cir.

1996) (finding employer’s knowledge of plaintiff’s health problems and their impact on her job

performance insufficient to establish that employer regarded plaintiff as disabled).


       Greathouse persists that his illnesses significantly restricted his ability to perform a class of

jobs—namely, “jobs on the locks with the United States Army Corps of Engineers.” Br. at 15. Not

only does he fail to provide evidence to support this statement, but his work history also directly

contradicts the point. One of Greathouse’s disability claims, indeed, is premised in large part on the

fact that he was able, but denied the opportunity, to perform the Green River job—indisputably a

“job on the locks with the Corps.” He successfully carried out his duties at McAlpine, another Corps

lock-and-dam job. And in turning down the Markland position, yet another lock-and-dam job, he

                                                - 10 -
No. 06-5269
Greathouse v. Westfall

never indicated that his illnesses restricted him from taking the job. The only job from which

Greathouse’s ailments may have precluded him from working is the job with Stewart, but an inability

to work with a fellow employee does not establish a disability.


       Greathouse also contends that the Corps must have regarded him as disabled because it used

the word “accommodation” in a Corps document. In a letter proposing that Greathouse be removed

from his position (a recommendation the Corps ultimately rejected), the Project Manager noted that,

“[i]n an attempt to resolve the issue” with Greathouse and Stewart, the Corps “made all reasonable

accommodations possible.” JA 1319. Greathouse argues that this sentence confirms that the Corps

regarded him as disabled because “[a]ccommodation is the term used in relation to handicap or

disability.” Br. at 16. But the fact that the Corps scheduled Greathouse and Stewart for separate

shifts, or gave Greathouse the option of working where Stewart was not, does not prove that it

viewed Greathouse as disabled. An agency may make a work “accommodation” to an employee for

a variety of reasons, most of them having nothing to do with whether it regards the individual as

having a disability.


       Greathouse next argues that he is disabled, or was regarded as disabled, because the federal

government approved his application for disability retirement benefits. But this contention overlooks

the difference between the two definitions of disability. A civil service employee becomes disabled

for purposes of receiving retirement benefits if, “because of disease or injury,” the employee is

“unable . . . to render useful and efficient service in the employee’s position and is not qualified for

reassignment . . . to a vacant position which is in the agency at the same grade or level and in which

                                                 - 11 -
No. 06-5269
Greathouse v. Westfall

the employee would be able to render useful and efficient service.” 5 U.S.C. § 8337(a). While the

retirement-benefits statute requires only that the employee be unable to perform his own job or a

vacant position of the same grade within the same agency, the Rehabilitation Act demands that the

employee be unable to work in a broad range of jobs, not just his current job or its equivalent—and

not just jobs at the employee’s current place of employment.


                                                  III.


        To the extent Greathouse means to argue on appeal that his reassignment to McAlpine

constituted a constructive discharge from the Corps (a point in doubt given his decision to make a

one-sentence argument about it in his brief), his argument lacks merit. Having already concluded

as a matter of law that Greathouse did not have a cognizable disability, we must necessarily conclude

that the Corps’ decision to reassign him to McAlpine did not amount to discrimination based on

disability, much less a constructive discharge. The district court correctly granted summary

judgment to the Corps on this claim.


                                                  IV.


        Greathouse lastly argues that the Corps retaliated against him because of his EEOC

complaints. “A prima facie case of retaliation has four elements: 1) the plaintiff engaged in legally

protected activity; 2) the defendant knew about the plaintiff’s exercise of this right; 3) the defendant

then took an employment action adverse to the plaintiff; and 4) the protected activity and the adverse



                                                 - 12 -
No. 06-5269
Greathouse v. Westfall

employment action are causally connected.” Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir.

2001).


         The three adverse employment actions against him, Greathouse says, were the Corps’ refusal

to select him for the Green River job, its reassignment of him to McAlpine and its threat of

termination. Greathouse, for one, cannot sustain this claim based on the fact that he was not chosen

for the Green River position. To constitute retaliation, quite sensibly, the adverse action must occur

after the employee engages in the protected activity. The Corps, however, declined to hire

Greathouse for the job before he filed his first informal EEOC complaint. The Corps could not

retaliate against Greathouse, as the district court correctly concluded, for conduct that had yet to

occur.


         Nor does Greathouse offer evidence of a plausible causal connection between his EEOC

activity and the reassignment to McAlpine. He simply offers no evidentiary explanation as to how

his EEOC complaints had any cause and effect with respect to this reassignment.


         Greathouse likewise never identifies the precise “threat of termination” that constituted an

adverse employment action, leaving us to guess that he is referring to the Corps’ proposed removal

of him from the Cannelton job. As apparent evidence of a link between his discrimination

complaints and the threat, Greathouse vaguely refers to “the document,” the “testimony of Agency

witnesses” and an “effect[ive]” admission by the Corps “in the administrative record.” Br. at 22.

Yet Greathouse never directs us to any specific document, witness statement or admission in this


                                                - 13 -
No. 06-5269
Greathouse v. Westfall

2627-page record that would raise a genuine issue of material fact as to whether a causal connection

exists. And we have not found such a document, statement or admission ourselves. Without

“evidence sufficient to raise the inference that [his] protected activity was the likely reason for the

adverse action,” Greathouse cannot show that filing his discrimination complaints sparked the Corps

to threaten to fire him. Zanders v. Nat’l R.R. Passenger Corp., 898 F.2d 1127, 1135 (6th Cir. 1990)

(internal quotation marks omitted).


                                                  V.


       For these reasons, we affirm.




                                                - 14 -